DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 11/6/2020 and 6/21/2022 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	                                              Status of Claims

Claims 1-3, 5-11, 13, and 15-25 are pending. Claims 4, 12, 14 are been cancelled. Claims 24-25 have been added. Claims 1, 6, 7, 13, and 16-21 have been amended. Claims 1, 6 and 13 are independent.  This FINAL Office action is in response to the “Amendments and Remarks” received on 6/21/2022.


Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/21/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 4, 12, 14 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the same prior art, the Office will address the remarks that remain relevant.
Applicant remarks “Without conceding the propriety of the proposed combination of references, Applicant respectfully submits that the combination of Styler, Khoo, and Breitenberger does not teach or fairly suggest at least the above noted features” and further “For at least the reasons presented herein, the combination of Styler, Khoo, and Breitenberger does not teach or suggest all of the features of claim 1. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 1” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Styler clearly states the measuring of sensor data for reversing determination and vehicle control. In paragraph 0066, Styler states “the vehicle computing system 102 (e.g., the prediction system 126) can identify an object 402 within the surrounding environment 400 of the vehicle 104 (e.g., based at least in part on sensor data 118). The object 402 can be a vehicle within the surrounding environment 400 of the vehicle 104. The object 402 can also be travelling in the travel way 404 (e.g., on a one-way road ahead of the vehicle 104). The vehicle computing system 102 can predict that the object 402 will travel in accordance with a predicted motion trajectory 406 (e.g., straight within a travel lane of the one-way road). Additionally, or alternatively, the vehicle computing system 102 may predict that the object 402 will stop within the travel way 404 based at least in part on the state data 130 associated with the object 402 (e.g., indicating that the vehicle's speed is decreasing over time). However, once the object 402 is stopped, the object 402 may begin to travel in a reverse direction, against the intended direction of the travel way 404 in the manner shown by the actual motion trajectory 406 in FIG. 4 (e.g., in order to parallel park into a parking space). The vehicle computing system 102 can input the state data 130 indicative of the one or more states of the object 402 (e.g., vehicle's location, speed, heading, etc. at various times), the predicted motion trajectory 406, map data 120 (e.g., indicating the intended direction of the travel 404), and/or other data into the model 302. The model 302 can process such data and provide an output (e.g., output data 306) indicating that the object's motion is an anomaly, the type of the anomaly (e.g., associated with a parallel parking maneuver), and/or the likelihood that the object's motion is an anomaly” where it clearly states that the vehicle is located in a lane the system can predict it intention to go straight in a lane, or reverse, with may other states. Therefore the Office respectfully disagrees.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 16,  and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “a second feature being indicative of a wheel angle relative to the lane” and this appears to be new mater. Where in the specification does it state that the wheel angle is relative to the vehicle lane?  In the specification, the vehicle angle is used in reference to the vehicle lane but this is the not the “wheel angle”.  Wheel angle is discussed about extra information used for analysis but not that it is in reference to the vehicle lane, thus it appears it could be new matter or not supported. As currently presented, the claims fails to be properly supported by the specification and thus fail their written description requirement. Appropriate action is required.
Claim 7 is rejected under the same rational as Claim 1.
Claim 16 is rejected under the same rational as Claim 1.
Claim 24 is rejected under the same rational as Claim 1.
Claim 25 is rejected under the same rational as Claim 1.
Claims 2-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 16,  and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “and a second feature being indicative of a wheel angle relative to the lane” and this limitation is unclear as to what the metes and bounds are?  Does a location of a vehicle in a lane count as an indication of wheel angle? Does a trajectory over time count as an indication of wheel angle? Does the actual wheel angle need to be measured to the lane markers? As currently presented, it is unclear what is meant by the claimed subject matter, thus the claims are indefinite. The Office is going to interpret any sensor data that is gathered with respect to a lane the vehicle is in, as reading on this. Appropriate action is required.
Claim 7 is rejected under the same rational as Claim 1.
Claim 16 is rejected under the same rational as Claim 1.
Claim 24 is rejected under the same rational as Claim 1 wherein the lane is the parking lane.
Claim 25 is rejected under the same rational as Claim 1 wherein the lane is a parking lane.
Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-11, 13, and 15-23 are rejected under 35 USC 103 as being unpatentable over Styler et al. (United States Patent Publication 2019/0101924) Khoo et al. (United States Patent Publication 2020/0175869), and in view of Breitenberger (DE102017211044).
With respect to Claim 1: While Styler discloses “A system comprising: one or more processors” [Styler, Abstract]; 
“and one or more computer-readable media storing instructions executable by the one or more processors” [Styler, ¶ 0043]; 
“wherein the instructions, when executed, cause the system to perform operations comprising” [Styler, ¶ 0043]; 
“capturing image data of an environment using an image sensor on an autonomous vehicle” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0051, 0066-0070 and Figure 4]; 
“determining that the image data represents a vehicle moving in a lane in the environment” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0051, 0066-0070 and Figure 4]; 
“determining a first feature (received data) associated with the vehicle” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“determining a second feature being indicative of a wheel angle relative to the lane” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
 “inputting received data into a machine-learned model trained to predict vehicle behavior based at least in part on received data” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“receiving, from the machine-learned model, an indication that the vehicle is associated with the reverse state” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“predicting, based at least in part on the indication that the vehicle is associated with the reverse state” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“and a second feature of the environment determined from map data” []; 
“a trajectory of the vehicle” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“and controlling the autonomous vehicle based at least in part on the trajectory of the vehicle to provide the vehicle with space to execute the trajectory” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
Styler does not specifically state that the received data are features such as reverse lights, map data, or wheel angles, rather locations and sensor data.
Khoo, which is also a vehicle control system, based on other vehicles states teaches “determining, from the image data, features associated with the vehicle, the features including a first feature indicative of a vehicle reverse light state” [Khoo, ¶ 0018-0019, 0043, and 0076];
“receiving, from the machine-learned model, an indication that the vehicle is associated with a reverse state, the reverse state indicating that the vehicle is likely to reverse prior to a reverse motion being detected” [Khoo, ¶ 0018-0019, 0043, and 0076];
“predicting, based at least in part on the indication that the vehicle is associated with the reverse state and a second third feature of the environment determined from map data, a trajectory of the vehicle” [Khoo, ¶ 0018-0019, 0043, and 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khoo into the invention of Styler to not only include using machine learned data/images to teach a system to predict movements of vehicles based on location, environment, and orientation over time as Styler discloses but to also use known machine learning systems to detect vehicles, their lights, people leaving and entering, and map location to predict reversing as taught by Khoo with a motivation to improve situational awareness for parking and vehicle control [Khoo, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on exterior variables and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Breitenberger, which is also a vehicle control system based on other vehicle data, teaches “determining, from the image data, features a first feature associated with the vehicle a second feature being indicative of a wheel angle” [Breitenberger, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Breitenberger into the invention of Styler to not only include using machine learned data/images to teach a system to predict movements based on location, environment, and orientation over time as Styler discloses but to also use known wheel angle measurements to communicate direction and intent of vehicles for vehicle control as taught by Breitenberger with a motivation to improve situational awareness [Breitenberger, Abstract]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on exterior variables and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: While Styler discloses “The system of claim 1, wherein the machine-learned model is trained using training image data annotated to indicate: a ground truth state of a vehicle at a time that the training image data is captured” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4]; 
“and a direction of travel of a training vehicle associated with the vehicle for an amount of time proximate the time that the training image data was captured” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4];
Styler does not specifically state that light is a reversed light.
Khoo, which is also a vehicle control system, based on other vehicles states teaches “a ground truth state of a lighting state of a vehicle reverse light at a time that the training image data is captured;” [Khoo, ¶ 0018-0019, 0043, and 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khoo into the invention of Styler to not only include using machine learned data/images to teach a system to predict movements of vehicles based on location, environment, and orientation over time as Styler discloses but to also use known machine learning systems to detect vehicles, their lights, people leaving and entering, and map location to predict reversing as taught by Khoo with a motivation to improve situational awareness for parking and vehicle control [Khoo, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on exterior variables and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: Styler discloses “The system of claim 1, wherein the vehicle is a first vehicle” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070]; 
“the operations further comprising: determining a first velocity of the first vehicle” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070]; 
“and determining a first difference between the first velocity of the first vehicle and a speed limit at a location of the first vehicle in the environment; or a second difference between the first velocity of the first vehicle and a second velocity of a second vehicle in the environment” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070]; 
“wherein the machine-learned model is further trained to predict the vehicle behavior based at least in part on differences in vehicle speeds” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070]; 
“and one or more of the first difference or the second difference are input into the machine-learned model” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070].
With respect to Claim 5: Styler discloses “The system of claim 1, wherein controlling the autonomous vehicle comprises maintaining a position of the autonomous vehicle for a duration of time associated with the vehicle executing the trajectory” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 6: all limitations have been examined with respect to the system in claim 1-3 and 5. The method taught/disclosed in claim 6 can clearly perform on the system of claim 1-3 and 5. Therefore claim 6 is rejected under the same rationale.
With respect to Claim 7: Styler discloses “The method of claim 6, further comprising: determining a second feature being indicative of a wheel angle of the vehicle relative to the lane a third feature of the environment, wherein predicting the trajectory of the vehicle is further based at least in part on the wheel angle of the vehicle relative to the lane” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 8: Styler discloses “The method of claim 6, wherein predicting the trajectory of the vehicle comprises determining that the vehicle is preparing to parallel park” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“and wherein the maneuver comprises maintaining a stopped position for a duration of the vehicle to parallel park; or enter a traffic lane to traverse around the vehicle in the environment” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 9: Styler discloses “The method of claim 6, further comprising: determining a region proximate the vehicle that the vehicle is permitted to reverse into, wherein predicting the trajectory is further based on a location of the region relative to the vehicle” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 10: Styler discloses “The method of claim 9, wherein the region comprises one or more of: a lane of traffic; a parking space; or a driveway” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 11: all limitations have been examined with respect to the system in claim 3. The method taught/disclosed in claim 11 can clearly perform on the system of claim 3. Therefore claim 11 is rejected under the same rationale.
With respect to Claim 13: all limitations have been examined with respect to the system in claim 1-3 and 5. The medium taught/disclosed in claim 13 can clearly perform on the system of claim 1-3 and 5. Therefore claim 13 is rejected under the same rationale.
With respect to Claim 15: all limitations have been examined with respect to the system in claim 5. The medium taught/disclosed in claim 15 can clearly perform on the system of claim 5. Therefore claim 15 is rejected under the same rationale.
With respect to Claim 16: Styler discloses “wherein the feature is a first feature, the operations further comprising: determining a second feature being indicative of a wheel angle of the vehicle relative to the lane” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4]; 
“wherein the machine-learned model is further trained to predict the vehicle behavior based at least in part on environmental features and one or more of the first feature or the second feature” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4]; 
With respect to Claim 17: all limitations have been examined with respect to the method in claim 9. The medium taught/disclosed in claim 17 can clearly perform the medium of claim 9. Therefore claim 17 is rejected under the same rationale.
With respect to Claim 18: all limitations have been examined with respect to the method in claim 10.  The medium taught/disclosed in claim 18 can clearly perform the method of claim 10. Therefore claim 18 is rejected under the same rationale.
With respect to Claim 19: all limitations have been examined with respect to the system in claim 3.  The medium taught/disclosed in claim 19 can clearly perform on the system of claim 3 Therefore claim 19 is rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the system in claims 1-3 and 5.  The medium taught/disclosed in claim 20 can clearly perform on the system of claims 1-3 and 5. Therefore claim 20 is rejected under the same rationale.
With respect to Claim 21: Styler discloses “The system of claim 1, wherein predicting the trajectory of the vehicle comprises determining that the vehicle is preparing to parallel park, and wherein controlling the autonomous vehicle comprises:  maintaining a stopped position for a duration of the vehicle to parallel park; or entering a traffic lane to traverse around the vehicle in the environment” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 22: Styler discloses “The system of claim 1, wherein the operations further comprise: determining a region proximate the vehicle that the vehicle is permitted to reverse wherein predicting the trajectory is further based on a location of the region relative to the vehicle” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 23: Styler discloses “The system of claim 22, wherein the region comprises one or more of: a lane of traffic; a parking space; or a driveway” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 24: Styler discloses “The system of claim 1, wherein the operations further comprise: determining, from the image data, a fourth feature being indicative of the wheel angle relative to a parking lane” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4]; 
“and inputting the first feature and at least one of the second feature or the fourth feature into a machine-learned model trained to predict vehicle behavior based at least in part on the first feature and at least one of the second feature or the fourth feature” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 25: Styler discloses “The method of claim 6, further comprising: determining a third feature being indicative of a wheel angle of the vehicle relative to a parking lane” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4];
“wherein predicting the trajectory of the vehicle is further based at least in part on the third feature” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669